Exhibit 10.8


KINDRED BIOSCIENCES, INC.

RESTRICTED STOCK UNIT AWARD GRANT NOTICE
(2016 EQUITY INCENTIVE PLAN)
Kindred Biosciences, Inc. (the “Company”), pursuant to its 2016 Equity Incentive
Plan (the “Plan”), hereby grants to Participant a Restricted Stock Unit Award
(the “Award”) for the number of restricted stock units (“Restricted Stock
Units”) set forth below. The Award is subject to all of the terms and conditions
as set forth in this Restricted Stock Unit Award Grant Notice (this “Grant
Notice”), and in the Restricted Stock Unit Award Agreement (the “Award
Agreement”) and the Plan, both of which are attached hereto and hereby
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Award Agreement or the Plan, as
applicable. In the event of any conflict between the terms in this Grant Notice
and the Award Agreement, the terms of the Award Agreement shall control.
Participant:
                  


Date of Grant:
                  


Vesting Commencement Date:
                  


Number of Restricted Stock Units:
                  
 
 
Vesting Schedule:
________________________________________, subject to Participant’s Continuous
Service through each such vesting date.
 
 
Issuance Schedule:
Subject to any Capitalization Adjustment, one share of Common Stock will be
issued for each Restricted Stock Unit that vests in accordance with the vesting
schedule above.
 
 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the acquisition of the Common
Stock pursuant to the Award and supersede all prior oral and written agreements
regarding the subject matter hereof.
By accepting the Award, Participant acknowledges having received and read this
Grant Notice, the Award Agreement and the Plan and agrees to all of the terms
and conditions set forth or incorporated by reference in these documents.




- .

--------------------------------------------------------------------------------

Exhibit 10.8


Kindred Biosciences, Inc.
Participant
 
 
By:                
                  
Signature
Signature
 
 
Title:                
Date:                
 
 
Date:                
 
 
 



ATTACHMENT I
KINDRED BIOSCIENCES, INC.
2016 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Grant Notice to which this Restricted Stock Unit Award Agreement
(this “Agreement”) is attached, Kindred Biosciences, Inc. (the “Company”) has
granted you (“Participant”) a Restricted Stock Unit Award (the “Award”) pursuant
to the Company’s 2016 Equity Incentive Plan (the “Plan”) for the number of
restricted stock units (“Restricted Stock Units”) indicated in the Grant Notice.
Capitalized terms used but not defined in this Agreement or the Grant Notice
shall have the meanings set forth in the Plan. The terms of the Award, in
addition to those set forth in the Grant Notice, are as follows.
1.GRANT OF THE AWARD. The Award represents the right to be issued on a future
date one share of Common Stock (subject to any adjustment under Section 3 below)
for each Restricted Stock Unit that vests in accordance with the Grant Notice.
As of the Date of Grant, the Company will credit to a bookkeeping account
maintained by the Company for your benefit (the “Account”) the number of
Restricted Stock Units subject to the Award. This Award was granted in
consideration of your services to the Company or an Affiliate.
2.    VESTING. Subject to the limitations contained herein, the Award will vest,
if at all, in accordance with the Grant Notice. Vesting will cease upon the
termination of your Continuous Service and the Restricted Stock Units credited
to the Account that were not vested on the date of such termination will be
cancelled and you will have no further right, title or interest in or to such
Restricted Stock Units or the shares of Common Stock to be issued in respect of
Restricted Stock Units.
3.    NUMBER OF SHARES. The number of Restricted Stock Units issuable is subject
to the adjustment from time to time for Capitalization Adjustments as provided
in the Plan. Any additional Restricted Stock Units or shares of Common Stock
that become subject to the Award pursuant to this Section 3 shall be subject, in
a manner determined by the Board, to the same vesting restrictions, restrictions
on transferability, and time and manner of delivery as applicable to the other
Restricted Stock Units and shares of Common Stock covered by the Award.
Notwithstanding the provisions of this Section 3, no fractional share or right
for a


2

--------------------------------------------------------------------------------

Exhibit 10.8


fractional share of Common Stock shall be created pursuant to this Section 3.
Any fraction of a share will be rounded down to the nearest whole share.
4.    SECURITIES LAW COMPLIANCE. You may not be issued any Award unless the
issuance of the shares of Common Stock issuable in respect of the Award is (i)
then registered under the Securities Act or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the
Securities Act. Your Award must also comply with other applicable laws and
regulations governing the Award, and you shall not receive such shares of Common
Stock if the Company determines that such receipt would not be in material
compliance with such laws and regulations.
5.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of the Award or the shares of Common Stock issuable in respect of the Award,
except as expressly provided in this Section 5. For example, you may not pledge
shares of Common Stock that may be issued in respect of your Restricted Stock
Units as security for a loan. The restrictions on transfer set forth herein will
lapse upon delivery to you of shares of Common Stock in respect of your vested
Restricted Stock Units.
(a)    Death. Your Award and the shares of Common Stock issuable in respect of
the Award are transferable by will and by the laws of descent and distribution.
At your death, vesting of the Award will cease and your executor or
administrator of your estate shall be entitled to receive, on behalf of your
estate, any shares of Common Stock or other consideration issuable in respect of
the Award that vested but were not issued before your death.
(b)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of shares of Common Stock or
other consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of the Award with the Company prior to finalizing the domestic
relations order or marital settlement agreement to verify that you may make such
transfer, and if so, to help ensure the required information is contained within
the domestic relations order or marital settlement agreement.
6.    DATE OF ISSUANCE.
(a)    The issuance of shares of Common Stock in respect of the Restricted Stock
Units is intended to comply with Treasury Regulations Section 1.409A-1(b)(4) and
will be construed and administered in such a manner. Subject to the satisfaction
of the Withholding Obligation set forth in Section 11 of this Agreement, in the
event one or more Restricted Stock Units vests, the Company shall issue to you
one share of Common Stock (subject to any adjustment under Section 3 above) for
each Restricted Stock Unit that vests on the applicable vesting date. Each
issuance date determined by this paragraph is referred to as an “Original
Issuance Date.”


3

--------------------------------------------------------------------------------

Exhibit 10.8


(b)    If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day.
(c)    The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.
7.    DIVIDENDS. You shall receive no benefit or adjustment to the Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with the Award after such shares have been delivered to you.
8.    RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of the
Award shall be endorsed with any appropriate legends as determined by the
Company.
9.    EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with the Award.
10.    AWARD NOT A SERVICE CONTRACT.
(a)    Nothing in this Agreement (including, but not limited to, the vesting of
the Award or the issuance of the shares of Common Stock in respect of the
Award), the Plan or any covenant of good faith and fair dealing that may be
found implicit in this Agreement or the Plan shall: (i) confer upon you any
right to continue in the employ or service of, or affiliation with, the Company
or an Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.
(b)    By accepting the Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant Notice may not be earned unless (in addition to any other conditions
described in the Grant Notice and this Agreement) you continue as an employee,
director or consultant at the will of the Company or an Affiliate, as applicable
(not through the act of being hired, being granted the Award or any other award
or benefit), and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). You acknowledge
and agree that such a reorganization could result in the termination of your
Continuous Service, or the termination of Affiliate status of your employer and
the loss of benefits available to you under this Agreement, including but not
limited to, the termination of the right to continue vesting in the Award. You
further acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule provided in the Grant Notice or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied


4

--------------------------------------------------------------------------------

Exhibit 10.8


promise of continued engagement as an employee or consultant for the term of
this Agreement, for any period, or at all, and shall not interfere in any way
with the Company’s or an Affiliate’s right to terminate your Continuous Service
at any time, with or without your cause or notice, or to conduct a
reorganization.
11.    WITHHOLDING OBLIGATION.
(a)    On each vesting date, and on or before the time you receive a
distribution of the shares of Common Stock in respect of your Restricted Stock
Units, and at any other time as reasonably requested by the Company in
accordance with applicable tax laws, you hereby authorize any required
withholding from the Common Stock issuable to you and otherwise agree to make
adequate provision, including in cash, for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate that arise in connection with the Award (the “Withholding
Obligation”).
(b)    By accepting the Award, you acknowledge and agree that the Company or an
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Obligation relating to your Restricted Stock Units by any of the
following means or by a combination of such means: (i) causing you to pay any
portion of the Withholding Obligation in cash; (ii) withholding from any
compensation otherwise payable to you by the Company or an Affiliate; (iii)
withholding shares of Common Stock from the shares of Common Stock issued or
otherwise issuable to you in connection with the Award with a Fair Market Value
(measured as of the date shares of Common Stock are issued pursuant to Section
6) equal to the amount of such Withholding Obligation; provided, however, that
the number of such shares of Common Stock so withheld will not exceed the amount
necessary to satisfy the Withholding Obligation using the maximum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income; and provided,
further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the express prior approval of the Board
or the Committee; and (iv) permitting or requiring you to enter into a “same day
sale” commitment, if applicable, with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”), pursuant to this
authorization and without further consent, whereby you irrevocably elect to sell
a portion of the shares to be delivered in connection with your Restricted Stock
Units to satisfy the Withholding Obligation and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Withholding
Obligation directly to the Company or an Affiliate. Unless the Withholding
Obligation is satisfied, the Company shall have no obligation to deliver to you
any shares of Common Stock or any other consideration pursuant to the Award.
(c)    In the event the Withholding Obligation arises prior to the delivery to
you of shares of Common Stock or it is determined after the delivery of shares
of Common Stock to you that the amount of the Withholding Obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
12.    TAX CONSEQUENCES. The Company has no duty or obligation to minimize the
tax consequences to you of the Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with the Award. You are
hereby advised to consult


5

--------------------------------------------------------------------------------

Exhibit 10.8


with your own personal tax, financial and legal advisors, if any, regarding the
tax consequences of the Award, and by signing the Grant Notice, you have agreed
that you have done so or knowingly and voluntarily declined to do so. You
understand that you (and not the Company) shall be responsible for your own tax
liability that may arise as a result of the grant or vesting of the Award, the
issuance of any shares of Common Stock in respect of the Restricted Stock Units
or the transactions contemplated by this Agreement.
13.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares of Common Stock or other
property pursuant to this Agreement. You shall not have voting or any other
rights as a stockholder of the Company with respect to the shares of Common
Stock issuable in respect of the Restricted Stock Units until such shares become
issuable to you pursuant to Section 6 of this Agreement. Upon such issuance, you
will obtain full voting and other rights as a stockholder of the Company.
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
14.    NOTICES. Any notice or request required or permitted hereunder shall be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and the Award by electronic means or to request your consent to participate
in the Plan by electronic means. By accepting the Award, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
15.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
16.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under the Award shall be
transferable by the Company to any one or more persons or Entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of the Award.
(c)    You acknowledge and agree that you have reviewed the Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting the Award and fully understand all provisions of the
Award.


6

--------------------------------------------------------------------------------

Exhibit 10.8


(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and assets of the
Company.
17.    GOVERNING PLAN DOCUMENT. The Award is subject to the Plan, which is
hereby incorporated herein by reference and made a part of this Agreement, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan shall control.
18.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award shall not
be included as compensation, earnings, salaries, or other similar terms used
when calculating benefits under any employee benefit plan (other than the Plan)
sponsored by the Company or an Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any or all of the employee benefit plans of the Company or an
Affiliate.
19.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
20.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares of Common Stock only during
certain “window” periods and the Company’s insider trading policy, in effect
from time to time.
21.    AMENDMENT. This Agreement may not be modified, amended or terminated,
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.


7

--------------------------------------------------------------------------------

Exhibit 10.8


22.    COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to be
exempt from the application of Section 409A of the Code, including but not
limited to by reason of complying with the “short-term deferral” rule set forth
in Treasury Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall
be interpreted accordingly. Notwithstanding the foregoing, if it is determined
that the Award fails to satisfy the requirements of the short-term deferral rule
and is otherwise not exempt from, and determined to be deferred compensation
subject to Section 409A of the Code, the Award shall comply with Section 409A to
the extent necessary to avoid adverse personal tax consequences and any
ambiguities herein shall be interpreted accordingly. If it is determined that
the Award is deferred compensation subject to Section 409A and you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “Separation from Service” (as defined in
Section 409A), then the issuance of any shares of Common Stock that would
otherwise be made upon the date of your Separation from Service or within the
first six months thereafter will not be made on the originally scheduled date
and will instead be issued in a lump sum on the date that is six months and one
day after the date of the Separation from Service, with the balance of such
shares issued thereafter in accordance with the original vesting and issuance
schedule set forth above, but if and only if such delay in the issuance of such
shares is necessary to avoid the imposition of adverse taxation on you in
respect of such shares under Section 409A of the Code. Each installment of
shares of Common Stock that vests is intended to constitute a “separate payment”
for purposes of Treasury Regulation Section 1.409A-2(b)(2).
* * * * *
This Agreement shall be deemed to be signed by the Company and the Participant
upon the signing by the Participant of the Grant Notice to which it is attached.


8

--------------------------------------------------------------------------------

Exhibit 10.8


ATTACHMENT II
2016 EQUITY INCENTIVE PLAN




9